DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Applicant’s arguments and claim amendments filed 12/13/2021, regarding the previous 35 USC 103 rejections of claims 1-24 have been fully considered but are not persuasive.  New claims 25 and 26 have also been rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 20-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2015/0155559, as provided by the Applicant in the IDS forms, hereinafter Zimmerman) in view of Boone et al. (US 2005/0074674, hereinafter Boone) and Xiao et al. (US 2015/0263379, hereinafter Xiao).
Regarding Claims 1, 22, and 25, Zimmerman discloses a rechargeable electrochemical battery comprising one or more rechargeable electrochemical battery cells, comprising: an anode comprising a negative electrode active material (para. 23, 135), a cathode comprising a positive electrode active material (para. 23 copper sulfur cathode material); a separator disposed between the anode and cathode (para. 28) and an electrolyte consisting essentially of an aqueous electrolyte disposed in the cell container (para 23, 28, 133, 168 where the “KOH in water” reads on an aqueous electrolyte), wherein at least one of the positive electrode active material or the negative electrode active material comprises an active material comprising copper and sulfur that electrochemically cycles to provide for the rechargeable electrochemical battery (para. 23, 24, 135 copper sulfur cathode material).  However, Zimmerman does not explicitly disclose the rechargeable electrochemical battery comprising a cell container. Boone discloses that it is known in the art to utilize a container in an alkaline electrochemical cell to enclose an anode, cathode, and separator (Boone Fig. 1 and para. 44-46).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zimmerman with the teaching of Boone, for the purpose of enclosing the electrochemical battery cell, and thereby enhance electrical contact between the cathode and container in the cell (Boone Fig. 1 and para. 44-46).
However, the combination of Zimmerman and Boone does not specifically disclose that the cathode active material comprises/consisting essentially of a polymer binder of PVDF (claim 25 further narrows down the list of what the polymer can be to PVDF).  Zimmerman further discloses that cathode can be part of a gel-polymer system with a swelled PVDF-based polymer (para. 148 of Zimmerman) and Xiao discloses using non-ionically conductive polymer binders such as rubber, polyvinylidene fluoride, 
Regarding Claim 2, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, and Xiao further discloses the active material comprises a copper and sulfur based compound (Zimmerman para. 24)
Regarding Claims 3 and 4, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, and Xiao further discloses wherein the copper and sulfur based compound is copper sulfide or mixed metal/copper sulfide (Zimmerman para. 24)
Regarding Claim 5, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, and Xiao further discloses wherein one or both of the negative and positive active material further comprises a conductive carbon and a binder (Zimmerman para. 25, 26)
Regarding Claims 6 and 7, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, and Xiao further discloses wherein the battery includes one or more additives of bismuth compounds in the anode or cathode (Zimmerman para. 24, 26 wherein the additives can be bismuth compounds)
Regarding Claim 8, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, and Xiao further discloses wherein one or both of the positive electrode material and negative electrode material includes one or more additives selected from the group consisting of elemental copper, conductive metals, metal-based additives, and metal salts (Zimmerman para. 24, 26 where metal-based additives can be added)
Regarding Claim 9, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, and Xiao does not specifically disclose the rechargeable electrochemical battery, wherein the active material further comprises X% material comprised of copper and sulfur based compounds by weight and Y% of an electrode additive by weight, wherein X + Y is less than or equal to 98%, and wherein the electrode additive is an additive that inhibits the conversion of the copper sulfide based material into copper oxides, and wherein Y is between 0.1 and 35 wt%. Zimmerman discloses that the active materials (copper sulfide can be in the range of 50-90wt% and an each of the additives can be in the range of 0-25% wt%.(Zimmerman para. 121) It would have been obvious to one of ordinary skill in the art at the time the filing to have the active material further comprises X% material comprised of copper and sulfur based compounds by weight and Y% of an electrode additive by weight, wherein X + Y is less than or equal to 98% (wherein the copper sulfide can make up 50-90wt%, an additive can make up 0-25wt% and another additive making up the remaining 2wt%) wherein the electrode additive is an additive that inhibits the conversion of the copper sulfide based material into copper oxides, and wherein Y is between 0.1 and 35 wt% (Zimmerman para. 121 wherein 0-25wt% overlaps 0.1-35wt%) due to the overlapped ranges from Zimmerman.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 10, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, and Xiao further discloses wherein the active material comprised of copper and sulfur based compounds can form copper ions in the alkaline aqueous solution and the separator prevents the transport of the copper ions from one electrode to the other electrode, (Zimmerman para. 24, 28, where the active material comprising copper sulfide used to form the cathode disclosed in Zimmerman appears to be capable of forming copper ions in the alkaline solution, and the separator disclosed in Zimmerman is capable of isolating the anode from the cathode, which would appear to prevent the transport of the copper ions from one electrode to the other electrode).
Regarding Claim 11, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, and Xiao further discloses wherein at least one of the positive electrode active material or the negative electrode active material further comprises zinc that forms zinc ions in the electrolyte (Zimmerman para. 24, 25).
Regarding Claims 12-15, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 1, as shown above, and the combination of Zimmerman, Boone, and Xiao further discloses wherein the electrolyte is an alkaline aqueous solution wherein the electrolyte an aqueous potassium hydroxide with concentrations ranging from 0.01 to 20 M (Zimmerman 6M KOH aqueous solution para. 115, 148, and 163).
Regarding Claim 20, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 11, as shown above, and the combination of Zimmerman, Boone, and Xiao further discloses, wherein the separator prevents the transport of the zinc ions from one electrode to the other electrode, (Zimmerman para. 24, 25, and 28 since the anode disclosed in Zimmerman can comprise zinc which would form zinc ions in an alkaline solution, and the separator 
Regarding Claim 21, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 12, as shown above, and the combination of Zimmerman, Boone, and Xiao further discloses wherein the alkaline aqueous solution is saturated with copper (Zimmerman 24, 99, 115, 135, and 206)
Regarding Claims 23 and 26, Zimmerman discloses a rechargeable electrochemical battery cell, comprising: an anode comprising a negative electrode active material comprising zinc para. (23, 24, 135), a cathode comprising a positive electrode active material comprising copper sulfide (para. 23, 24) a separator disposed between the anode and cathode; and an alkaline aqueous electrolyte disposed in the cell container (para 23, 28, 133, 168 where the “KOH in water” reads on an aqueous electrolyte), However, Zimmerman does not explicitly disclose the rechargeable electrochemical battery comprising a cell container. Boone discloses that it is known in the art to utilize a container in an alkaline electrochemical cell to enclose an anode, cathode, and separator (Boone Fig. 1 and para. 44-46).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zimmerman with the teaching of Boone, for the purpose of enclosing the electrochemical battery cell, and thereby enhance electrical contact between the cathode and container in the cell (Boone Fig. 1 and para. 44-46).  
However, the combination of Zimmerman and Boone does not specifically disclose that the cathode active material comprises/consisting essentially of a polymer binder of PVDF (claim 26 further narrows down the list of what the polymer can be to PVDF).  Zimmerman further discloses that cathode can be part of a gel-polymer system with a swelled PVDF-based polymer (para. 148 of Zimmerman) and Xiao discloses using non-ionically conductive polymer binders such as rubber, polyvinylidene fluoride, and polyethylene oxide to promote optimal adhesion to the current collector while being inert with the copper sulfide active material in the cathode (Xiao para. 20, 24, 28).  Therefore it would be obvious to .
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2015/0155559, as provided by the Applicant in the IDS forms, hereinafter Zimmerman) and Boone et al. (US 2005/0074674, hereinafter Boone) and Xiao et al. (US 2015/0263379, hereinafter Xiao), further in view of Vu et al. (US 2008/0090138, hereinafter Vu).
Regarding Claim 16, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 12 as shown above, However, the combination of Zimmerman, Boone, and Xiao does not disclose wherein the alkaline aqueous solution includes a solution additive that limits the solubility of copper in the alkaline aqueous solution. Vu discloses using an electrochemical system including a copper cathode, alkaline solution, and suitable additives to react with species and form an innocuous product to prevent anode fouling wherein discovering the optimum or workable solution additive that limits the solubility of copper in the alkaline aqueous solution involves only routine skill in the art, for the purpose of controlling the solubility of copper in the alkaline aqueous solution, and thereby prevent anode fouling in the rechargeable electrochemical battery (Vu para. 118, 185, and 186).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have a solution additive that limits the solubility of copper in the alkaline aqueous solution in order to prevent fouling of the anode.
Regarding Claim 17, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 12 as shown above, however, the combination of Zimmerman, Boone, and Xiao does not disclose, wherein the alkaline aqueous solution includes a 
Regarding Claim 18, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 12 as shown above, however, the combination of Zimmerman, Boone, and Xiao does not disclose, wherein the alkaline aqueous solution includes a solution additive that binds with copper to form a copper complex. Vu teaches that it is known in the art to utilize an electrochemical system including a copper cathode, alkaline aqueous solution, and suitable additives comprising complexing agents like EDTA, which interact with metal ions such as copper, to prevent anode fouling (Vu para. 118, 185, and 186).  It would have been obvious to one of ordinary skill in the art at the time of filing to form a copper complex in the alkaline solution with the recited additive, and thereby prevent anode fouling in the rechargeable electrochemical battery.
Regarding Claim 19, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 12 as shown above, however, the combination of Zimmerman, Boone, and Xiao does not disclose, wherein the alkaline aqueous solution includes a solution additive that inhibits the conversion of material comprised of copper and sulfur based compounds from a structure having a high voltage to a structure having a low voltage. Vu teaches that it .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2015/0155559, as provided by the Applicant in the IDS forms, hereinafter Zimmerman), Boone et al. (US 2005/0074674, hereinafter Boone), and Xiao et al. (US 2015/0263379, hereinafter Xiao), further in view of Ogg (US 2014/0220434, as submitted by applicant in the IDS forms).
Regarding Claim 24, the combination of Zimmerman, Boone, and Xiao discloses the rechargeable electrochemical battery of claim 23 as shown above, However, the combination of Zimmerman, Boone, and Xiao does not disclose wherein the electrolyte includes a Na2S additive. Ogg discloses utilizing Na2S in an electrolyte solution for a battery enhance the performance of the electrolyte in the electrochemical battery (Ogg para. 22). It would have been obvious to one of ordinary skill in the art at the time of filing to add Na2S in an electrolyte solution for a battery in order to enhance the performance of the electrolyte in the electrochemical battery.

Response to Arguments
Applicant’s arguments and claim amendments filed 12/13/2021, regarding the previous 35 USC 103 rejections of claims 1-24 have been fully considered but are not persuasive.  New claims 25 and 26 have also been rejected.
Regarding the 35 USC 103 rejections of independent claims 1 and 23, Applicant argues that the adding the amendment that the polymer component is limited to a non-ionically conducting polymer and that the Xiao reference cannot be used to add a non-ionically conducting polymer to Zimmermann  that requires an ionically conducting polymer due to the added language of “consisting essentially of”  (remarks pg. 6-7).  This argument is not persuasive because there is enough teaching from both the Zimmerman reference para 148 where cathode can be part of a gel-polymer system with a swelled PVDF-based polymer (para. 148 of Zimmerman) and the teaching of Xiao discloses using non-ionically conductive polymer binder such as polyvinylidene fluoride to promote optimal adhesion to the current collector while being inert with the copper sulfide active material in the cathode (Xiao para. 20, 24, 28) where it would be reasonable to say that the polymer of the cathode active material would “consisting essentially of”  PVDF.  As for the “consisting essentially of” language, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  None of the claims of record currently limit that the only polymer present is one from the group selected in independent claims 1 and 23 with “consisting of” language.  This would require a further search and/or consideration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729    

/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729